Pfeifer, J.,
dissenting.
{¶ 31} In Brown v. Monroeville Local School Dist. Bd. of Edn. (1969), 20 Ohio St.2d 68, 49 O.O.2d 347, 253 N.E.2d 767, this court held that adverse possession could be maintained against a political subdivision, namely a school district. The majority attempts to distinguish Brown by distinguishing park districts from school districts on grounds of public policy. The majority’s public-policy arguments are misplaced.
{¶ 32} The majority writes that “[t]o permit adverse possession of park-district property would interfere with the public’s enjoyment and use of park lands as well as with a park district’s obligation to conserve and protect park property.” Here, the park district actually encouraged appellants’ use of the property in question in its February 2001 letter. The park district’s long-term plan was not conservation but the development of a bicycle path. The parkland at issue includes a ráilbed and a drainage ditch as its most prominent features — not exactly the stuff of postcards. The bicycle path is a project of the future and probably always will be- — the drainage ditch may sooner become the Grand Canyon of Huron County. Public policy does not require that park districts be able to hold property ad infinitum with vague dreams of one day improving it.
{¶ 33} The majority also argues that a park district should not be expected to be as vigilant in monitoring its property for trespassers as a private property owner. A once-every-21-year walkabout does not seem like too heavy a burden even for the most financially strapped park district. To successfully assert *157adverse possession, the claiming party must show that his use was “open” and “notorious.” Grace v. Koch (1998), 81 Ohio St.3d 577, 692 N.E.2d 1009, syllabus. Moreover, park districts should attempt to be aware of any dangerous areas that might be accessed by citizens using the property.
Rengel Law Office, Jeffery Rengel, and Thomas R. Lucas, for appellants.
Spengler Nathanson, P.L.L., Joan C. Szuberla, Teresa L. Grigsby, and Gary D. Sikkema; Tomino & Latchney, L.L.C., and John D. Latchney; Baumgartner & O’Toole, L.P.A., and Abraham Lieberman; and Kuhlman & Beck and Ladd W. Beck, for appellees.
Nan Still, urging reversal for amici curiae Ohio Farm Bureau Federation and Huron County Farm Bureau.
Squire, Sanders & Dempsey, L.L.P., and C. Craig Woods, urging affirmance for amicus curiae Board of Park Commissioners, Columbus and Franklin County Metropolitan Park District.
Thompson Hiñe L.L.P., and Robert M. Curry, urging affirmance for amicus curiae Board of Park Commissioners, Five Rivers Metroparks.
Isaac, Brandt, Ledman, & Teetor, L.L.P., Mark Landes, and David G. Jennings, urging affirmance for amici curiae County Commissioners’ Association of Ohio, Ohio Municipal League, Ohio School Boards Association, and Ohio Township Association.
{¶ 34} Since I do not agree with the majority’s conclusion that public policy demands a limitation on this court’s holding in Brown, I would hold that appellants should be granted title to the property in question through adverse possession. At the very least, appellants are entitled to the northern one-third of the property upon which crops had been planted since 1949. The trial court relied on Barnhart v. Detroit, Toledo & Ironton RR. Co. (App.1929), 8 Ohio Law Abs. 22, an ancient Lawrence County appellate court decision, for the proposition that the cultivation of crops in a railroad right-of-way does not constitute a “hostile” use for purposes of adverse possession. To the contrary, through the planting and harvesting of crops, appellants and their predecessors met the requirement that a “ ‘tenant must unfurl his flag on the land, and keep it flying so that the owner may see, if he will, that an enemy has invaded his dominions and planted his standard of conquest.’” Grace, 81 Ohio St.3d at 581, 692 N.E.2d 1009, quoting Darling v. Ennis (1980), 138 Vt. 311, 313, 415 A.2d 228.